In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00007-CV




            IN RE: KEITH RUSSELL JUDD




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                        MEMORANDUM OPINION
          Keith Russell Judd, currently incarcerated in a Federal Correctional Institute located in

Bowie County, has filed a pro se petition for writ of mandamus requesting this Court to order the

Honorable Leon Pesek, Jr., the presiding judge of the 202nd Judicial District Court of Bowie

County, to “act on numerous requests” including his motion for a default judgment or his no-

evidence motion for summary judgment in his suit to dissolve his common law marriage with

Karen Y. Corey-Steele. This appears to be, at a minimum, Judd’s fifth mandamus petition

concerning this matter.

          Once again, Judd has failed to provide a sufficient record. TEX. R. APP. P. 52.3(k)

(appendix must contain “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of”). Judd requests that we order Judge Pesek to

provide a record for this mandamus similar to a direct appeal. However, mandamus is not an

appeal.     See Ammex Warehouse Co. v. Archer, 381 S.W.2d 478, 484 (Tex. 1964).               In a

mandamus proceeding, it is the relator’s responsibility to provide a sufficient record. TEX. R.

APP. P. 52.3. We further take judicial notice that pro se litigants, including inmates, routinely

provide a sufficient record for mandamus relief.




                                                   2
        For the reasons stated in our opinion in In re Judd, No. 06-12-00118-CV, 2013 Tex. App.

LEXIS 236 (Tex. App.—Texarkana Jan. 15, 2013, orig. proceeding), 1 we dismiss Judd’s petition

for writ of mandamus.



                                                             Jack Carter
                                                             Justice

Date Submitted:           February 7, 2013
Date Decided:             February 8, 2013




1
 We note that Judd cites Rhamey v. Fielder, 203 S.W.3d 24, 32 (Tex. App.—San Antonio 2006, no pet.) (affirming
divorce because Appellant did “not challenge the portion of the divorce decree granting a divorce” but reversing
remainder of case), and Narvaez v. Maldonado, 127 S.W.3d 313 (Tex. App.—Austin 2004, no pet.) (husband not
entitled to bill of review), in support of his argument that a default divorce is available. Neither of these cases
provide support for Judd’s argument that Section 6.701 of the Texas Family Code does not apply in this case. TEX.
FAM. CODE ANN. § 6.701 (West 2006) (a default judgment cannot be granted in a divorce action unless evidence is
introduced proving a right to relief). It is not our role to inform Judd how to obtain his divorce.
                                                        3